DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites, in part, “connection release message”, “idle state or inactive state”. The examiner suggests the applicant to amend the claims to recite, in part, “a connection release message” and “an idle state or inactive state”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 and 1, 11, and 15, in particular recites the limitation "connection release message”, “idle state or inactive state" . The further limitations recite, “the 

Allowable Subject Matter
	The examiner notes that claims 1, 11, and 15, contains allowable subject matter and would be considered in condition for allowance once the 112(b) claim rejections have been overcome.
	For example, the closest prior art, Fujishiro et al. (US 2020/0187245 A1) 
Ozturk et al. (US 2020/0053791 A1) discloses a method of mobile terminated early data transmission and discloses the reception of PRACH related information from a base station S1001 in fig.7, par.[001]. The disclosure of Fujishiro further discloses performing a second random access if the first random access procedure fails using a legacy random access procedure, that is, the disclosure of Fujishiro teaches if coverage enhanced Random Access fails, performing another random access procedure using contention based resources, as opposed to contention-free dedicated resources par.[0182 - 0184] and table-1. Fujishiro further discloses using the RSRP to determine a coverage enhancement level. 
	However, while the disclosure of Fujishiro discloses some of the features of the independent claims, it does not disclose: 
increasing a CE level of the wireless device to a second CE level if/based on failure of the first RA attempt;
selecting a non-dedicated RA resource corresponding the second CE level; and
performing a second RA attempt using the non-dedicated RA resource.

Another very similar prior art reference Ozturk discloses a base station transmitting a connection release message from a base station, see e.g. fig.4 and par.[0070]. The UE enter the RRC inactive state after receiving the message. The base station transmits a page message with RACH preamble information, and the station uses the RACH preamble information that was transmitted by the base station to perform random access. 
However, the disclosure of Ozturk does not disclose:
receiving, from the network, a paging including a dedicated random access (RA) resource corresponding to a first coverage enhancement (CE) level;
initiating a first RA attempt using the dedicated RA resource;
increasing a CE level of the wireless device to a second CE level if/based on failure of the first RA attempt;
selecting a non-dedicated RA resource corresponding the second CE level; and
performing a second RA attempt using the non-dedicated RA resource.

In addition to the two prior art references above, the disclosure of Pham Van (WO 2020/067970 A1) discloses receiving a paging message from the base station concerning a preamble for early data transmission. The UE selects a preamble, and 
As in the two previous prior art references, the disclosure of Pham Van does not teach and or render obvious:
receiving, from the network, a paging including a dedicated random access (RA) resource corresponding to a first coverage enhancement (CE) level;
initiating a first RA attempt using the dedicated RA resource;
increasing a CE level of the wireless device to a second CE level if/based on failure of the first RA attempt;
selecting a non-dedicated RA resource corresponding the second CE level; and
performing a second RA attempt using the non-dedicated RA resource.
That is, the prior art teaches the network sending a connection release message to the mobile to transition a mobile to an RRC_Inactive or RRC_Idle. The network sending a paging message comprising RA dedicated resources with CE-Level information. The station determining the CE-Level to use and corresponding dedicated resource for transmitting the preamble, and if the first transmission is ineffective, then transitioning to a legacy random access procedure. 
Since the prior fails to explicitly disclose each and every limitation in the four corners of a single document or render obvious the methods and systems as discussed in the claims as filed, the claims will be in condition for allowance once the 112(b) rejections have been overcome. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Griot et al. (US 2016/0286524 A1)
Pham Van et al. (WO 2020/067970 A1)
Shrestha et al. (WO 2020/069103 A1)
Tirronen et al. (WO 2020/091685 A1)
Fujishiro et al. (US 2020/0187245 A1)
Pham Van et al. (WO 2020/157680 A1)
Hoglund et al. (US 2020/0245370 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411